Citation Nr: 1506595	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating for bronchial asthma in excess of 30 percent.

2.  Entitlement to an initial rating for gastroesophageal reflux disease (GERD) in excess of 10 percent prior to August 12, 2013.

3.  Entitlement to a rating for gastroesophageal reflux disease (GERD) in excess of 30 percent as of August 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1998 through November 1998, and from February 2003 through October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  This decision, in pertinent part, granted service connection for asthma, with an initial evaluation of 10 percent, and also granted service connection for GERD, with an initial evaluation of 0 percent.  Both ratings were effective October 3, 2004.  The Veteran timely filed a notice of disagreement, claiming entitlement to increased initial ratings.  An April 2007 statement of the case continued the initial ratings for asthma and GERD.  The Veteran timely perfected his appeal to the Board in June 2009. 

During the pendency of the Veteran's appeal, a September 2009 rating decision increased his evaluation for asthma to 30 percent, and increased his evaluation for GERD to 10 percent, both effective October 3, 2004.

The issues of the Veteran's entitlement to increased initial ratings for asthma and GERD first came before the Board in October 2010.  The Board ordered remand for a VA examination, and these matters returned to the Board in April 2013.  VA examinations for the Veteran's asthma and GERD had not been performed following the previous remand.  The Board again ordered remand to obtain these examinations, along with up-to-date VA and private treatment records.  The Board finds that the RO has substantially complied with these directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2013, an RO rating decision increased the Veteran's evaluation for GERD from 10 percent to 30 percent, effective August 12, 2013.  This was the date of a VA examination showing that the Veteran's GERD symptoms had worsened.  However, in a September 2013 Supplemental Statement of the Case, the RO continued the 30 percent evaluation for the Veteran's asthma effective October 3, 2004, and the 10 percent evaluation for the Veteran's GERD prior to August 12, 2013. 

The Veteran is presumed to be seeking the maximum possible benefit for the ratings appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Further, the Veteran's representative asserted in a November 2014 statement that the Veteran is entitled to an initial evaluation in excess of 30 percent for asthma throughout the period on appeal, in excess of 10 percent for GERD prior to August 12, 2013, and in excess of 30 percent for GERD thereafter.  Accordingly, the claims of entitlement to an initial rating in excess of 30 percent for asthma, in excess of 10 percent for GERD prior to August 12, 2013, and in excess of 30 percent for GERD thereafter, are all before the Board.

As presented to the Board in October 2010 and April 2013, the Veteran's appeal also contained the issues of entitlement to increased initial rating for status post right femur fracture with right hip arthritic pain, right wrist tendonitis, and peroneal nerve and posterior tibial nerve injury involving the right ankle and foot.  The Board denied entitlement to increased initial ratings for these disabilities in its April 2013 decision.  Therefore, these issues are no longer before the Board.

The Federal Circuit has held that where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  A request for TDIU is not a separate claim for benefits, but an argument for the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in its April 2013 decision, the Board found that entitlement to a total rating based on individual unemployability (TDIU) was not an issue on appeal, because the Veteran had not submitted evidence or assertions of unemployability, and the record did not reasonably raise the issue of entitlement to TDIU.  

The Board notes that the claims file in April 2013 contained a May 2007 VA environmental health examination, in which the examining physician indicated that the Veteran's service-connected disabilities had precluded a post-service return to his career as a cable contractor.  However, the examining physician also recorded that the Veteran was currently employed as a golf course mechanic.  For this reason, the May 2007 examination does not constitute evidence the Veteran is unemployable. 

The Veteran and his representative have not asserted, subsequent to April 2013, that the Veteran's service-connected disabilities render him unemployable, or limit him to marginal employment.  See 38 C.F.R. § 4.16(a) (enumerating the regulatory criteria for a TDIU rating). The Veteran's representative reproduced the entire text of 38 C.F.R. § 4.10 in the "Arguments" portion of her November 2014 brief.  This regulation states that evaluations are based upon the lack of usefulness of the body system in question, instructs VA medical examiners to note the effects of disability upon a person's ordinary activity, and reminds the reader that "a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity."  The Board concludes that this paragraph, in itself, does not raise the issue of entitlement to TDIU.

Although the representative categorizes this text as an argument, it appears to be no more than a boilerplate recitation of 38 C.F.R. § 4.10, and is not specific to the facts of this case.  It contains no assertion, however bare-bones, that the Veteran cannot work, that he is unemployed, or that he is marginally employed.  

Moreover, the November 2014 brief accurately summarized the Board's April 2013 remand order.  This suggests that the representative reviewed the Board's April 2013 decision, and was aware that the Board had found the issue of entitlement to TDIU was not on appeal at that time.  The representative was on notice that evidence or an assertion of eligibility for TDIU, however bare-bones, would be necessary to place the issue of entitlement to TDIU on appeal.  

The Board has an obligation to construe all pleadings liberally, even when a Veteran is represented.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  However, even a liberal reading of the November 2014 brief does not reveal an assertion that the Veteran's service-connected disabilities preclude substantially gainful employment.  The issue of entitlement to TDIU, therefore, is not before the Board.

On August 9, 2012, the Veteran and his spouse testified at a hearing before a Veteran's Law Judge who has since left the Board's employment.  A transcript of that hearing is associated with the claims file, and has been reviewed in full.  In June 2012, the Veteran was offered another hearing before the Board, but did not reply to this offer.  The April 2013 Board decision found that no further hearing was necessary, and the Veteran has not requested another hearing subsequently.  Therefore, the Board finds that adjudication of the instant appeal may go forward without another hearing. 


FINDINGS OF FACT

1.  The Veteran's service-connected bronchial asthma has been manifested by pulmonary function test findings at or above 79 percent of the predicted values, both prior and subsequent to bronchodilator administration, throughout the period on appeal.  The Veteran has not experienced an asthma attack leading to respiratory failure, required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, required at least monthly visits to a physician for required care of exacerbations, or required intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids at any point during the appeal period. 

2.  The Veteran's service-connected GERD was manifested prior to August 12, 2013, by persistently recurrent epigastric distress with pyrosis, regurgitation, and shoulder pain.  The Veteran did not experience dysphagia, material weight loss, or melena with moderate anemia.  The Veteran did not experience symptoms productive of considerable or severe impairment of health.

3.  The Veteran's service-connected GERD was manifested as of August 12, 2013, by persistently recurrent epigastric distress with pyrosis, regurgitation, and accompanied by shoulder pain.  The Veteran did not experience dysphagia, material weight loss, or melena with moderate anemia.  The Veteran did not experience symptoms productive of severe impairment of health. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).

2.  The criteria for a rating in excess of 10 percent for gastroesophageal reflux disease (GERD), prior to August 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

3.  The criteria for a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) for the period beginning August 12, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim to higher initial ratings for asthma and GERD stems from the Veteran's disagreement with the initial ratings assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues adjudicated herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records pertaining to his asthma and GERD.

In its remand order of April 2013, the Board instructed the RO to obtain contemporaneous treatment records from all available sources, including post-March 2012 treatment records from the Spokane Valley VA Medical Center and post-June 2010 private treatment records from Wenatchee Valley.  Contemporaneous VAMC medical records were associated with the claims file on remand, but no new records from Wenatchee Valley were obtained.

However, the RO did request authorization to obtain records from Wenatchee Valley, in correspondence of June 2013.  The Veteran never responded to this request for authorization, and the RO remarked as such in the September 2013 supplemental statement of the case (SSOC).  In correspondence of October 2013, the Veteran's representative indicated that he had received the SSOC, and that he had no additional evidence to submit.  Absent authorization to obtain current private medical records, or an indication that the Veteran wishes VA to obtain these records, no further action is required for substantial compliance with this element of the April 2013 remand order.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (observing that VA's duty to assist claimants is not a "one-way street").

In addition to obtaining the Veteran's medical records, VA has afforded the Veteran two VA compensation examinations to ascertain the severity of his service-connected asthma and GERD.  The first of these examinations was conducted in November 2005, with the second in August 2013.  The Board notes that neither examination indicated whether the Veteran's GERD was productive of a severe health impairment, a considerable health impairment, or lesser/no health impairment, as contemplated by Diagnostic Code (DC) 7346.  See 38 C.F.R. § 4.114, DC 7346.  However, both of the VA medical examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal to be adequate for purposes of this appeal.  Accordingly, the Board finds that VA's duties to assist with respect to obtaining VA examination or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The August 2013 VA examiner reported that the Veteran had been administered an esophagram (barium swallow) in 2004, which diagnosed GERD.  This esophagram has not been associated with the claims file.  Significantly, medical records produced in 2004, or close in time to this year, make no reference to a 2004 esophagram or GERD diagnosis.  Subsequent VA treatment notes also made no reference to an esophagram conducted in 2004.  Further, October 2013 correspondence from the Veteran's representative did not indicate that a 2004 esophagram was outstanding; rather, this letter indicated that all evidence had been submitted.  Significantly, the question in this case is the severity of the GERD, not whether a diagnosis of GERD has been established.  In this regard, the record contains treatment records, lay statements and VA examinations that provide sufficient evidence from which to rate the claim.  Accordingly, a remand to obtain esophagram study results that may or may not have occurred in 2004 would only unnecessarily delay adjudication of the claim.  Remand to obtain these records would, therefore, serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received, save for that discussed herein.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II. Applicable rules and regulations regarding disability evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Entitlement to an evaluation in excess of 30 percent for asthma throughout the period on appeal

In the present case, the Veteran has been service connected for asthma.  The Veteran contends that he is entitled to a rating in excess of 30 percent.  For the reasons discussed herein, the Board concludes that a higher rating is not warranted.

Bronchial asthma is ordinarily evaluated under Diagnostic Code (DC) 6602.  See 38 C.F.R. § 4.97.  This diagnostic code affords only two ratings in excess of 30 percent.  A 60 percent evaluation is assigned when pulmonary function testing (PFT) finds FEV-1 of 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent.  A rating of 60 percent may also be assigned if a Veteran's asthma requires at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, the Veteran experiences more than one attack per week with episodes of respiratory failure, or the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602. 

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require the use of post-bronchodilator results in determining disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, unless post-bronchodilator results are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96(d)(4).  There are no regulations specifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  In this case, three pulmonary function testing studies are of record, and none show differences in excess of five percentage points between pre- and post-bronchodilator FEV-1, FVC, or FEV-1/FVC scores.  Further, no PFT score of record, pre- or post-bronchodilator, met or approximated the diagnostic code requirements for a rating in excess of 30 percent.  For these reasons, the Board concludes that the differences between pre- and post-bronchodilator PFT findings are not material to adjudication of the claim on appeal.  Solely as a matter of convenience, this decision relates pre- and post-bronchodilator scores alike in summarizing PFT studies.

In evaluating individual PFT findings (FEV-1, FVC, etc.) under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, the Board must employ the result which the testing physician states most accurately reflects the Veteran's level of disability, when the disparity between this result and other PFT findings would support different disability ratings.  38 C.F.R. § 4.96(d)(6).  No similar regulation directs the use of disparate PFT findings under Diagnostic Code 6602, and there is no disparity between individual findings on any PFT examination in this case such as would create a difference in the Veteran's disability rating.  However, the August 2013 VA examiner indicated that the Veteran's FVC score best reflected the severity of his respiratory disability.  FVC findings (as opposed to FEV-1/FVC) do not ordinarily constitute a basis for increased ratings under Diagnostic Code 6602.  Nonetheless, the Board relates the Veteran's FVC scores in this decision. 

As noted in the Introduction to this decision, the Veteran was provided an effective date of October 3, 2004, the day following his separation from service, for his current asthma rating.  38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged the effective date, and indeed, an earlier date would not be possible in this case.  Thus, although there are clearly multiple records that note complaints and treatment during service, the relevant question in this matter is the state of the Veteran's bronchial asthma disability for the period beginning October 3, 2004.  See, e.g. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was afforded in-service pulmonary function testing (PFT) in February 2004; the Veteran complained of wheezing for two months previously.  At this time, pre-bronchodilator FEV-1 was 84 percent of the predicted value, while FVC was 98 percent.  Post-bronchodilator FEV-1 was 79 percent of the predicted figure, while FVC was 94 percent.  (FEV-1/FVC was not recorded).  In reviewing the PFT study, the examining pulmonologist indicated the examination findings would be consistent with a diagnosis of asthma, given a clinical setting of wheezing and dyspnea.  Another reviewing physician concluded that the findings were not consistent with asthma, but only with mild obstruction or nonspecific bronchial hyper-responsiveness, pending clinical correlation.  However, the Veteran was issued an Albuterol inhaler, and was noted to experience mild asthma in an August 2004 in-service examination.

The Veteran underwent pulmonary function testing at the Wenatchee Valley Clinic in November 2005.  Testing found pre-bronchodilator FEV-1 to be 99 percent of the predicted value, FVC at 98 percent of the predicted value, and FEV-1/FVC at 100 percent of the predicted value.  Post-bronchodilator FEV-1 was 102 percent of the predicted value, FVC was 96 percent of the predicted value, and FEV-1/FVC was at 105 percent.  The reviewing physician concluded that these findings represented a normal study, with no evidence of obstruction. 

The Veteran also underwent x-ray imaging of his chest at the Wenatchee Valley Clinic in November 2005.  His lungs were clear, with no effusions, and all contours within normal limits.  The reviewing physician indicated that the x-ray examination was normal.

The Veteran was afforded a VA examination in November 2005.  The Veteran indicated that he had experienced symptoms of mild asthma since August 2003.  (The Board notes that this differs somewhat from the Veteran's in-service account, in which he indicated that symptoms had begun only two months prior to his February 2004 PFT).  The Veteran denied weight loss, but stated that he had lost his appetite, and was coughing up thick-yellowish sputum and experiencing shortness of breath at rest 5-6 times a month; the Veteran stated he would spit "stuff" up if he did not have his inhaler.  Asthma attacks were stated to occur on a weekly basis.  The Veteran denied infections, respiratory failure, or loss of time from work; however, he also indicated that he could not breathe when working out or engaged in strenuous activity.  The Veteran stated that his symptoms were treated with inhalation of anti-inflammatory medication, which he used intermittently.  On examination, the Veteran's lungs were clear to auscultation, with no wheezing or crackle.  The examiner noted that the Veteran's asthma had not resulted in cor pulmanale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The examiner further noted that the Wenatchee Valley Medical Center PFT study and chest x-ray imaging studies of November 2005 had been normal.  The VA examiner diagnosed the Veteran with mild asthma.

In his July 2006 notice of disagreement, the Veteran asserted that he was experiencing roughly three asthma attacks on some days, and could not function during these attacks.  The Veteran further asserted that he was continuing to spit up "stuff," and experiencing shortness of breath even when sitting.

In a May 2007 written statement, the Veteran asserted that he was experiencing breathing problems more than three times a day, and had to use his inhaler "all the time".

During a VA environmental health examination of May 2007, the Veteran complained that, without Albuterol, he would experience asthma flares three to four times a week.  The Veteran reported using his inhaler multiple times per week, and stated that he kept Albuterol on hand in his truck and at his workplace.  The Veteran indicated that asthma symptoms included a cough and chest discomfort.  The Veteran denied hospitalization for asthma.  On examination, the Veteran's chest was clear, and no wheezing was observed.  The examining physician ordered a vocational rehabilitation consultation, and noted that the Veteran had been unable to return to his pre-deployment position as a cable TV contractor due to physical injuries.  

In a July 2008 VA treatment session, the Veteran denied chest pain or shortness of breath due to asthma, and noted that he was using his inhaler with success.

In June 2010, the Veteran told his treating VA physician that his asthma was "better," though he still experienced environmental allergies.  

At his August 9, 2010 hearing before the Board, the Veteran testified that his asthma symptoms had worsened since his last pulmonary function test.  The Veteran further testified that he had been doubling his Albuterol dose in order to avoid missing work.  The Veteran denied hospitalization for asthma or abnormal chest x-ray findings, but stated that he'd once considered going to the emergency room because he had mislaid his inhaler.  However, the Veteran obtained an inhaler from his pharmacy instead, and sought no additional treatment on this occasion.

An August 12, 2010 VA treatment record indicates that the Veteran was using Albuterol 6-8 times per day; at this treatment session, the Veteran was prescribed an Aerobid inhaler in addition to Albuterol, to be used daily as needed.  On examination, the Veteran's lungs were clear, with regular air movement and chest expansion.  Dyspnea, chronic cough, and pleuritic pain were denied. 

VA outpatient records indicate that on September 24, 2012, the Veteran requested a new Albuterol prescription, and noted that he was using his inhaler "very much" due to smoke in the air.  On October 5, 2012, the Veteran's VA treating physician requested that the Veteran make an expedited appointment to address his "uncontrolled asthma."  It appears, upon review of the Veteran's VA medical record, that an expedited appointment was not made.  Subsequent VAMC treatment notes, contained within the same PDF file, note a request for new morphine and oxycodone prescriptions in November 2012, and morphine and oxycodone refills every month January through May of 2013, with no additional treatment.

A VA nurse produced a letter on behalf of the Veteran's VA primary care physician in September 2012.  This letter listed all of the Veteran's service-connected disabilities, but stated that his current functional limitations stemmed from his in-service fractured right hip, nerve damage, and residuals of his in-service accident and surgery.  Asthma and GERD (listed as hiatal hernia) were not stated to produce functional limitations.  This is significant, insofar as the letter appears to comprehensively list disabilities that impose functional impairments, and so one would reasonably expect asthma or GERD-induced impairments to be discussed if pertinent.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  

The Veteran was afforded his most recent VA compensation examination on August 12, 2013.  On examination, the Veteran stated that he used his Albuterol inhaler 3-4 times a week due to asthma flare-ups.  The Veteran indicated that his asthma was much worse during the summer fire season, and he required more frequent usage of his inhaler.  However, the Veteran denied use of oral or parenteral corticosteroid medications.  The Veteran did not require use of outpatient oxygen therapy or antibiotics.  The Veteran denied having any asthma attacks with episodes of respiratory failure within the previous twelve months, and stated that he had not had any physician visits for required care of exacerbations.  The examiner performed a PFT study, and found pre-bronchodilator FEV-1 at 88 percent of the predicted value, with FEV-1/FVC at 100 percent.  Post-bronchodilator FEV-1 was at 93 percent of the predicted value; FEV-1/FVC was at 102 percent.  Pre-bronchodilator FVC was at 88 percent of the predicted value, with post-bronchodilator findings at 91 percent, and the examiner indicated that the FVC finding most accurately reflected the Veteran's level of disability.  

The August 2013 VA examiner concluded that PFT findings were normal.  Moreover, the examiner noted that the Veteran was employed as a meter attendant for the city of Spokane, which required him to walk all day.  The Veteran did not indicate that his asthma symptoms precluded this work.  The examiner concluded that the Veteran's asthma did not impact his ability to work. 

In reviewing the evidence of record, the Board notes that the Veteran is competent to report asthma symptoms such as shortness of breath, chest pain, wheezing, and other symptomatology observable by a lay person.  See Layno v. Brown, 6 Vet App. 465 (1994).  The Veteran's reports of his symptoms, in statements and testimony to VA and to treating physicians, have been consistent and credible.  See Caluza v. Brown, 7. Vet. App. 498 (1995) (noting that "Credible testimony is that which is plausible or capable of being believed.")   However, the Veteran has not testified to, or produced written statements indicating, that he experiences asthma symptoms beyond those contemplated at the 30 percent evaluation level.  In particular, the Veteran's lay statements and testimony have not indicated that he has PFT scores less than 55 percent of those predicted, that he requires monthly physician visits for required care of asthma exacerbations, or treatment with systemic (oral or parenteral) corticosteroids.  The Veteran's lay statements and testimony have not indicated that he experiences episodes of respiratory failure.  Moreover, the September 2012 VA nurse's letter ascribed no functional limitations to the Veteran based upon asthma symptoms, and the August 2013 VA examiner expressly denied such limitations. 

The Veteran's VA treatment records indicate that his use of inhalational asthma medication has varied widely during the period on appeal.  In August of 2013, the Veteran told a VA examiner he was using his inhaler only 3-4 times a week, with greater use during the summer fire season.  In August of 2010, however, the Veteran reported using Albuterol 6-8 times a day, and was prescribed an Aerobid inhaler in addition to Albuterol.  The Board has considered whether these medications are "systemic (oral or parenteral) corticosteroids" or "immuno-suppressive medications" as contemplated by Diagnostic Code 6602.  However, the Board finds that Albuterol is more properly categorized as "inhalational anti-inflammatory medication," a category which is contemplated under the 30 percent rating criteria of Diagnostic Code 6602.  Aerobid is an inhaled corticosteroid - the rating criteria, however, explicitly distinguish between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or involving the body as a whole."  Dorland's Illustrated Medical Dictionary, 1865 (32nd Ed. 2012).  The use of an inhaled corticosteroid such as Aerobid therefore does not constitute the use of systemic (oral or parenteral) corticosteroids for VA purposes.  

The evidence of record establishes that a schedular rating in excess of 30 percent for asthma is not warranted in this case.  PFT studies of February 2004, November 2005, and August 2013 never found FEV-1 of 55 percent or less, FEV-1/FVC of 55 percent or less, or any comparable figures.  Indeed, the PFT studies of record revealed only mild or normal findings.  Further, while the Veteran credibly asserts that he sometimes experiences multiple asthma attacks per day, there is no evidence the Veteran has ever experienced an attack leading to respiratory failure,  that he has required daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications,  that he has taken at least monthly visits to a physician for required care of exacerbations, or that the Veteran has required intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids at any point during the appeal period.  The closest the Veteran has come to approximating these symptoms in the medical record was in October 2012, when his treating physician requested that he seek treatment for his uncontrolled asthma.  However, it appears that the Veteran did not seek treatment for an asthma exacerbation at this time, beyond an Albuterol refill, and the record does not reflect additional asthma exacerbations, on a monthly basis, requiring medical care.  The Veteran's symptoms, in sum, are accommodated by a 30 percent evaluation under Diagnostic Code 6602.

The Board has also considered evaluation under other pertinent diagnostic criteria.  Diagnostic Codes 6600-6604 are classified under VA's Rating Schedule as Diseases of the Trachea and Bronchi.  38 C.F.R. § 4.97.  In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 6601 (bronchiectasis), 6603 (pulmonary emphysema), and 6604 (chronic obstructive pulmonary disease) are not applicable in this instance, as the evidence does not show that the Veteran has been diagnosed with any of those conditions or anything similar.  

In conclusion, the preponderance of the evidence is against the Veteran's claim for an increased schedular rating for bronchial asthma.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Entitlement to an evaluation in excess of 10 percent for GERD prior to August 12, 2013, and in excess of 30 percent thereafter

The Veteran's GERD has been rated by analogy under Diagnostic Code (DC) 7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous).  The Veteran has currently been awarded an evaluation of 10 percent for this disability, for the period October 3, 2004 through August 11, 2013.  The Veteran is currently evaluated at 30 percent for GERD, effective August 12, 2013.  As discussed herein, the Board finds that no increase in the Veteran's evaluation is warranted for any portion of the period on appeal. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Rather, VA must assign a single evaluation under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Under Diagnostic Code 7346, the rating code for a hiatal hernia, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Lastly, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  (Material weight loss is not defined in DC 7346, but "substantial weight loss" is defined under 38 C.F.R. § 4.112 as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer under.)  A 100 percent schedular rating is not available under Diagnostic Code 7346.  38 C.F.R. § 4.114, DC 7346. 

An in-service treatment record of May 2004 contains the Veteran's earliest complaint of gastro-intestinal symptoms in the medical record.  The Veteran indicated that he had discontinued use of Ibuprofen to treat pain relating to his status post femur fracture and peroneal nerve injury, because this medication was causing gastrointestinal side effects.  The Veteran was prescribed Famotidine for indigestion.  The Veteran's in-service medical problem list of August 2004 included no gastro-intestinal diagnosis, and his medication list of August 2004 indicated that the Veteran had not filled his Famotidine prescription subsequent to May 2004.

As noted in the Introduction to this decision, the Veteran was provided an effective date of October 3, 2004, the day following his separation from service, for his initial GERD rating.  38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged the effective date, and indeed, an earlier date would not be possible in this case.  Whether or not the Veteran's in-service treatment for indigestion is related to his later GERD diagnosis, the relevant question in this matter is the state of the Veteran's GERD disability for the period beginning October 3, 2004.  See, e.g. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was afforded a VA compensation examination for acid reflux in November 2005.  The Veteran reported that he had experienced acid reflux since March 2003, acid reflux did not impair his general health or body weight, he had no trouble swallowing, he had not received esophagus dilation treatment, and he had not lost time from work.  The examiner noted that the Veteran was well-developed, well nourished, and in no acute distress.  Per the examiner, the Veteran's gastrointestinal condition had not caused significant anemia or any malnutrition.  On examination, the Veteran weighed 221 pounds, and his height was measured at 73 inches, or just over 6 feet.  The examiner diagnosed GERD.

The VA examiner referred the Veteran for x-ray imaging of the upper gastrointestinal tract at the Wenatchee Valley Clinic, which was performed in January 2006.  Gastroesophogeal reflux was observed, with an otherwise normal imaging study.  There was no evidence of hiatal hernia, the esophagus was normal, no mucosal abnormalities were observed, and the stomach was normal in size and shape. 

In his July 2006 notice of disagreement, the Veteran stated that he was continuing to experience a burning sensation.  The Veteran avoided foods such as tomatoes, coffee, and others that he believed would exacerbate his stomach symptoms.  The Veteran's stomach pain was worse when he was upset.

During his VA environmental health examination of May 2007, the Veteran reported that his GERD symptoms included alternating constipation and diarrhea, with abdominal cramping, and a frequent acid taste in his mouth.  The Veteran denied vomiting, but reported nausea.  Abdominal examination was normal, and the Veteran appeared in no apparent distress on examination.  He weighed 216 pounds, and gave his height as 6 feet, 1 inch.  The Veteran was prescribed ranitidine, 150 mg, twice daily.  In a contemporaneous May 2007 VA psychiatric evaluation, the Veteran noted that stress made him feel sick to his stomach.  

The Veteran established care with the Wenatchee VAMC in July 2008; at this time, he reported he was continuing to use ranitidine to treat his GERD, and was experiencing no swallowing problems or stomach upset.  The Veteran's height was measured at 73 inches, with his weight at 223.7 pounds.  The Veteran was noted to be obese by approximately thirty pounds, but in no distress.  The Veteran was prescribed Omeprazole for his GERD in February 2009.

The Veteran was afforded a VA compensation examination in December 2009.  This examination evaluated the Veteran's right femur fracture with right hip arthritis and status-post peroneal nerve and posterial tibial nerve condition, not GERD.  However, on physical examination, the Veteran's height was measured at 73 inches, with weight at 235 pounds.  The examiner noted that the Veteran was well-developed, well nourished, and in no acute distress. 

At his August 9, 2010 hearing before the Board, the Veteran testified that he was currently prescribed 20mg Omeprazole for his reflux symptoms, and that he would take two of these pills on days that were "really bad," and would also use Tums.  The Veteran reported severe heartburn, and stated that he would experience severe nausea at work, with a sensation that something was stuck in his throat.  The Veteran reported that he regurgitated ("threw up") at least two or three times a week and also experienced a burning sensation in his throat.  The Veteran testified that he experienced sharp pain in his right shoulder, which he had not recognized as a GERD symptom until reviewing the pertinent diagnostic code.  The Veteran emphasized that his GERD symptoms were very painful and occurred every day; even bland foods could trigger symptoms that would leave the Veteran "doubled over."

During an August 12, 2010 VA treatment session, the Veteran noted that he was still experiencing GERD symptoms while taking Omeprazole, 20 mg daily.  The Veteran's prescription was increased to 40mg daily.  However, while the Veteran indicated that he was experiencing reflux, he denied weight loss or gain, excessive fatigue, dyspepsia, heartburn, swallowing problems, abdominal pain, or change in bowel habits.  The Veteran's weight was 238 pounds, with height measured at 73 inches.  The treating physician noted that the Veteran was obese, in no distress, and had an unremarkable abdominal exam. 

In April 2012, the Veteran advised his VA treating physician that Omeprazole 40mg was not controlling his reflux symptoms, and this medication was replaced with Pantoprazole 40mg.  However, no acute GERD symptoms or distress were noted on examination, and the Veteran's weight was 237 pounds.  The Veteran was noted to be obese, and was offered referral to a weight loss program.  The Veteran's primary complaint on examination was hip pain, which he rated at 5 out of 10.

The Veteran was afforded his most recent VA compensation examination on August 12, 2013.  On examination, the Veteran reported that in addition to Omeprazole 40mg, he still took Tums 3-5 times a day due to continued reflux symptoms.  The Veteran reported that his symptoms were progressively worsening, and were more severe during the day than at night.  The Veteran denied nighttime symptoms that interfered with sleep.  The symptoms reported were persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, and recurrent nausea.  The Veteran did not report vomiting, but indicated that episodes of nausea occurred four or more times per year, lasting less than one day on average.  Anemia, weight loss, hematemesis, and melena were all denied.  The examiner indicated that he had reviewed the Veteran's claims file and VA electronic medical record, in addition to examining the Veteran, and concluded that the Veteran's GERD had no functional impact upon his capacity to work.

An evaluation of 30 percent is only warranted under Diagnostic Code 7346 when the Veteran's symptoms are productive of a considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  Prior to August 12, 2013, the evidence of record does not establish that it is likelier than not that the Veteran's overall health was considerably impaired due to GERD symptoms.  

Although the Veteran reported GERD symptoms and discomfort in statements to VA, and also to treating physicians, GERD symptoms that do not cause considerable or severe impairment of health are contemplated at the 10 percent level.  The Board notes that the Veteran's treatment for GERD has been both conservative and relatively infrequent; the Veteran was prescribed Ranitidine in May 2007, and denied stomach upset in July 2008.  The Veteran was prescribed Omeprazole 20mg in February 2009, but his only gastrointestinal complaint on examination was constipation.  The Veteran remained on Omeprazole 20mg through August 2010, when he reported continuing reflux despite medication.  The Veteran's Omeprazole dosage was doubled, and he remained on this medication until April 2012, when he again reported that reflux symptoms persisted despite medication.  At this time, the Veteran was prescribed Pantoprazole 40mg, and he remained on that medication and dosage through his August 2013 VA examination. 

The lengthy gaps in treatment for the Veteran's GERD, and extended periods in which the Veteran's medication remained constant, permit the Board to infer that the Veteran's GERD symptoms did not impose a considerable impairment of health prior to August 12, 2013.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (noting that the Board may permissibly draw " inference[s] based on the evidence " as long as any inference resulting in a medical determination is independent and cited).  The Veteran has asserted, and the Board does not doubt, that he experienced GERD symptoms throughout the period on appeal.  However, the fact that the Veteran has only rarely sought medication adjustments suggests that GERD symptoms did not impose considerable impairment prior to August 12, 2013.

Further, on examination prior to August 12, 2013, the Veteran was consistently well-nourished and in no acute distress on examination.  The Veteran reported nausea and cramping on his examination of May 2007, but not thereafter.  Although material weight loss is a listed component only of a 60 percent evaluation for GERD, the Board observes that the near-absence of any weight loss or malnutrition in the record supports a finding that the Veteran does not have a "considerable" impairment of health.  

The Veteran did lose some weight during the period on appeal; he weighed 221 pounds on his VA examination of November 2005, and only 216 pounds on examination in May 2007.  However, no treating or examining medical practitioner has indicated that this weight loss had medical significance, and the Veteran's weight did not decline after May 2007.  

The Board notes that on August 9, 2010, the Veteran testified to very painful GERD symptomatology on a daily basis, including severe nausea, heartburn, and shoulder pain, with some regurgitation or "throwing up" reported several times per week.  At the Board hearing, the Veteran reported that medication did not successfully control these symptoms, and the Veteran made the same report in an August 12, 2010 treatment session.  At the VA treatment session, however, the Veteran endorsed no GERD symptoms except for reflux.  The Veteran denied abdominal pain, sore throat, chest pain, abdominal pain, constipation, and diarrhea.  The Veteran appeared in no distress on examination.  The Board credits the Veteran's statement to his treating physician that he continued to experience GERD symptoms while taking Omeprazole 20mg on a daily basis, and observes that the Veteran's Omeprazole dosage was doubled to 40mg.  However, the Veteran's essentially benign presentation on examination, as well as his denial of most acute GERD symptoms, are at odds with his testimony to the Board only a few days earlier.  The Board finds that the Veteran's description of his symptoms in the course of treatment shortly after giving testimony, in this case, has greater probative value than his description offered in testimony.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  In comparing the Veteran's description of his GERD symptoms in his testimony to that he offered his physician, the Board also notes that the Veteran is an interested party in this case.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Further, a September 2012 letter from a treating VA nurse listed all of the Veteran's service-connected disabilities, but stated that his current functional limitations stemmed from his in-service fractured right hip, nerve damage, and residuals of his in-service accident and surgery.  Asthma and GERD (listed as hiatal hernia) were not stated to produce functional limitations.  This is significant, insofar as the letter appears to comprehensively list disabilities that impose functional impairments, and so one would reasonably expect asthma or GERD-induced impairments to be discussed if pertinent.  While this letter's silence regarding GERD does not indicate that the Veteran was without symptoms, it suggests that the Veteran's GERD did not impose a "considerable" impairment.

The Board also considered whether rating the condition under another diagnostic code would result in a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case"). As noted above, ratings for the digestive system are not to be combined but rather a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.  In this case, there was some evidence of diarrhea and constipation so the Board considered whether rating the condition by analogy to irritable bowel syndrome would be appropriate.  IBS is rated under DC 7319; this code states that a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, DC 7319.  While the Veteran reported alternating diarrhea and constipation in May 2007, the record as a whole does not reflect that this is the predominant symptom of the Veteran's GERD.  Rather, the symptoms were reflux, a burning sensation, upset stomach, nausea, feeling something stuck in his throat and epigastric distress.  In other words, the currently assigned Diagnostic Code 7346 captures more of the Veteran's symptoms.  Furthermore, to the extent to which the Veteran reported alternating diarrhea and constipation, it was only mentioned once in May 2007 and was not accompanied by constant abdominal distress.  Rather, the same May 2007 VA treatment record noted some complaints of abdominal cramping but examination indicated there were good bowel sounds and the abdomen was soft and nontender.  Accordingly, a higher rating under Diagnostic Code 7319 is not warranted.  

For the reasons discussed herein, the preponderance of the evidence does not support a finding that the Veteran's GERD symptoms, consisting of persistently recurrent epigastric distress with pyrosis, regurgitation, and shoulder pain, caused a considerable impairment of health prior to August 12, 2013.  A schedular rating in excess of 10 percent prior to August 12, 2013 is therefore not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating decision of September 2013 found that, as of the Veteran's August 12, 2013 VA examination, his GERD symptomatology warranted an evaluation of 30 percent.  However, the evidence of record does not support an evaluation of 60 percent at any time during the period on appeal.  Under Diagnostic Code 7346, an evaluation of 60 percent is warranted only when a Veteran experiences pain, material weight loss, vomiting, hematemesis, melena, anemia, or other symptoms productive of a severe impairment of health.  However, the Veteran has never reported material weight loss, hematemesis, melena, anemia, or other symptoms productive of a severe impairment of health.  While the Veteran testified that he vomited, as noted above, this testimony was not consistent with the medical evidence of record.  Furthermore, to the extent the Veteran had vomited, it had not produced a severe impairment in health.  The Veteran's medical record does not contain evidence of vomiting, material weight loss, hematemesis, melena, or anemia.  Further, as discussed herein, the Veteran has been consistently well-nourished on examination, his weight has been generally constant, and he has been in no acute distress.  The August 2013 VA examiner found that the Veteran's GERD symptoms impose no functional limitations; this, in combination with the limited findings and treatment history prior to August 12, 2013, supports a finding that the Veteran's GERD symptoms have not severely impaired his health.   

There is no doubt that the Veteran experiences symptoms and the record reflects that the condition has increased in severity over time resulting in increased dosage and changes in medication.  However, as explained above, the record does not demonstrate that the Veteran's symptoms have resulted in severe impairment of health at this time.  Accordingly, as of August 12, 2013, an evaluation in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



V. Extraschedular evaluation

In exceptional cases, referral for an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009). 

As discussed above, the Veteran's service-connected bronchial asthma has been manifested by pulmonary function test findings at or above 79 percent of the predicted values, both prior and subsequent to bronchodilator administration, throughout the period on appeal.  The Veteran has not experienced an asthma attack leading to respiratory failure, required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, required at least monthly visits to a physician for required care of exacerbations, or required intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids at any point during the appeal period.  The regulations expressly contemplate these findings.  38 C.F.R. § 4.97, DC 6602.  

Prior to August 13, 2013, the Veteran's service-connected GERD was manifested by persistently recurrent epigastric distress with pyrosis, regurgitation, and shoulder pain.  The Veteran did not experience dysphagia, material weight loss, or melena with moderate anemia.  The Veteran did not experience symptoms productive of considerable or severe impairment of health.  These findings are contemplated within the applicable diagnostic code.  38 C.F.R. § 4.114, DC 7346.  

As of August 13, 2013, the Veteran's service-connected GERD was manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by shoulder pain.  The Veteran did not experience dysphagia, materials weight loss, or melena with moderate anemia.  The Veteran did not experience symptoms productive of severe impairment of health.  These findings are contemplated within the applicable diagnostic code.  38 C.F.R. § 4.114, DC 7346.  

Therefore, with regard to the first prong of Thun, the Board finds that all of the Veteran's symptoms through the entirety of the period on appeal have been contemplated by the current Diagnostic Code.  Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 762 F.3d 1363 (Fed. Cir. 2014).  

The rating criteria are therefore adequate to evaluate the Veteran's service-connected asthma and GERD, and referral for consideration of an extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 30 percent for bronchial asthma is denied.

A disability rating in excess of 10 percent for GERD, prior to August 12, 2013, is denied.

A disability rating in excess of 30 percent for GERD, as of August 12, 2013, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


